Citation Nr: 1543514	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a left shoulder disability, including as secondary to service-connected right shoulder disability.

4.  Entitlement to service connection for a right upper extremity radiculopathy, including as secondary to cervical spine disability and/or service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to November 1991, June 2002 to October 2002, January 2006 to June 2006, August 2006 to February 2007, and December 2010 to June 2011, with additional Reserves service.  

These matters are before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the St. Paul, Minnesota RO.  In May 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period to allow for the submission of additional evidence; such evidence was received.


FINDINGS OF FACT

1.  Competent medical evidence establishes that the Veteran's lumbar spine disability was incurred in service.

2.  Competent medical evidence establishes that the Veteran's cervical spine disability was incurred in service.

3.  Competent medical evidence establishes that the Veteran's left shoulder disability was caused by his service-connected right shoulder disability.

4.  Competent medical evidence establishes that the Veteran's right upper extremity radiculopathy was caused by his cervical spine disability (for which service connection is being granted herein).


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, service connection for degenerative disc disease of the cervical spine is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, service connection for degenerative joint disease of the left shoulder as secondary to right shoulder disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, service connection for a right upper extremity radiculopathy as secondary to cervical spine disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants all of the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on those matters, since any notice error or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Lumbar spine disability

The Board has reviewed the evidence of record.  As a preliminary matter, the Board notes that the Veteran previously filed a service connection claim for in May 1992.  According to the Veteran, he sustained a back strain in 1988, during his first period of active duty service, from lifting, pushing and straining to move heavy pallets while loading aircraft.  The Veteran's claim was denied in a rating decision dated November 1992 on the grounds that the available STRs did not reveal any back complaints or treatment while in service. 

The Veteran filed the current claim in February 2012, asserting that he has a current lumbar spine disability due to constant straining and pushing heavy pallets during his deployment in 2006 to 2007 and aggravated by wearing heavy body armor during his deployment in 2010 to 2011.  The United States Court of Appeals for Veterans Claims (Court) has found in the past that a new claim is generated where the Veteran claims that an injury occurred in different periods of service.  Mercado-Martinez v. West, 11 Vet. App. 415(1998); see also Boggs v. Peake, 520 F.3d 1330(2008) (finding that claims based on distinctly diagnosed injuries or diseases must be considered separate and distinct claims).  Here, the Board finds the Veteran's current claim to be a separate and distinct claim from the May 1992 claim.

On August 1992 VA examination, the Veteran reported that he sustained a back strain in 1988 and still had occasional back pain, especially when standing for long periods of time.  X-rays showed exaggerated lumbar lordosis and spina bifida occulta S1.  The diagnosis was lumbosacral strain mild.

The Veteran's STRs from his later periods of active duty service include complaints of back pain during his deployment from August 2006 to February 2007; on a January 2007 postdeployment health assessment, he reported back pain during the deployment but none currently.  On April 2011 postdeployment health assessment, he did not report back pain.  Later in April 2011, he complained of a back ache of 3 to 4 weeks that was not improving.  On December 2011 postdeployment health reassessment, he reported back pain.

On March 2012 VA treatment, the Veteran complained of low back pain; X-rays of the lumbar spine showed multilevel spondylosis and degenerative disease at L5-S1.  On June 2012 treatment, he complained of back pain since deploying to Afghanistan; he had physical therapy from February 2012 to April 2012, which he reported did not help.  On September 2012 treatment, he reported lower back pain since the previous year while on active duty; the assessment was chronic lower back pain with spondylosis and degenerative joint disease at L5-S1.

On April 2012 VA examination, the Veteran reported that he injured his lower back in February 2011 after diving for cover from a rocket; he was evaluated and treated with Flexeril and aspirin, though no diagnostic studies were performed.  He reported intermittent pain in the left buttock but no true radicular symptoms down either lower extremity; he reported occasional paresthesias in the lower extremities, stopping at the level of the knee.  Following a physical examination, the diagnosis was lumbar degenerative disc disease.  The examiner opined that the Veteran's lumbar degenerative disc disease is less likely as not a result of events which occurred while in the military.  The examiner opined that the Veteran more likely as not had a lumbar strain injury after his reported event of diving for cover from a rocket, stating that a lumbar strain is typically a self-limiting condition which would not result in progression of degenerative disc disease and would not usually result in an ongoing chronic condition.  The examiner opined that the degenerative disc disease is more likely as not a result of age related changes (especially since the most common area of disc disease is at L5-S1 as the spine ages) and would not occur following an acute injury.  In an August 2012 addendum opinion, the April 2012 VA examiner stated that her opinions had not changed:  the Veteran's back disability is not a result of or aggravation of events which occurred while in the military.

On December 2012 treatment, the Veteran reported chronic, essentially constant, low back pain radiating to the left buttock and thighs.  He reported that the current episode of pain began 1.5 years earlier.

A November 2013 MRI of the lumbar spine showed mild lumbar spondylosis, straightening of the normal lumbar lordosis and curve to the left; intrathecal contents were within normal limits.

On December 2013 VA examination, the examiner opined that the Veteran's current back condition is not a result of or aggravation of events which occurred while in the military and concurred with the earlier (April 2012) examiner's medical opinion.  

In an August 2014 statement, Dr. Steichen stated that the Veteran has lumbar spondylosis and degenerative disk disease at L5-S1, noting the Veteran's reported history of wearing 50 pounds of body armor and a weapon during his military service.  He noted the Veteran's report of repetitively diving onto the ground when under attack by rockets as well as driving along bumpy "washboard" roads while driving a vehicle with a stiff suspension.  He opined that this most likely could have caused the Veteran's low back symptoms of pain.  

On September 2014 VA records review and medical opinion, the reviewing examiner opined that the Veteran's back disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury.  The reviewing examiner stated that the Veteran has multilevel degenerative change of the lumbar spine with degenerative disc disease of L5-S1 which is a level with very common degenerative change.  The reviewing examiner opined that with multilevel involvement, this is most consistent with age-related change.  The reviewing examiner opined that the medical evidence does not support the Veteran being seen during active duty; he noted that the Veteran did not complain of back pain on his initial post-deployment health assessment but he did report it on his post-deployment health re-assessment.  The reviewing examiner opined that if the body armor had significantly caused or chronically aggravated the natural progression of the Veteran's back condition, it is more likely that he would have been seen for low back pain during active duty, or discussed it on his initial post-deployment health assessment form.  The reviewing examiner opined that it is not expected that the six month period of time, without evidence of significant injury, would have significantly altered the natural progression of the Veteran's low back condition.  The reviewing examiner opined therefore that it is less likely as not that the Veteran's lumbar spine degenerative change with degenerative disc disease is caused by or the result of or chronically aggravated by his wearing of body armor during active duty.

At the Board hearing, the Veteran testified that when he was deployed to Kyrgyzstan, he began having problems with his back, which he reported on a 2007 postdeployment medical assessment.  He testified that he was loading planes, pushing heavy pallets that frequently got stuck, requiring turning around and grabbing and wrenching the straps; he did this for 12 to 13 hours every day during a four month deployment.  He testified that he self-treated with aspirin for his back pain.  He testified that when he was stationed in Afghanistan from December 2010 to May 2011, he wore heavy body armor; he only took the armor off when he returned to his barracks, and his back pain got much worse during that time.  He testified that he was seen for lower back strain when he was in Afghanistan because it was very debilitating, but he already had back pain before that.  He testified that his back pain was noted on April 2011 treatment in Kyrgyzstan.

In a June 2015 statement, Dr. Steichen stated that the Veteran has had 26 years of loading cargo planes, building pallets of cargo, and loading bags on thousands of aircraft, noting that the pallets weigh up to 10,000 pounds.  Dr. Steichen opined that this repetitive motion has put "wear and tear" on the Veteran's shoulders, neck, and back; he further opined that wearing body armor, Kevlar helmets, and carrying weapons have had a prolonged compression on the Veteran's spine, due to the axial force.  Dr. Steichen noted that biomechanical studies show that static loading to the spine can cause degeneration of the spine and neck over time.  He opined that it is most likely that these conditions, as seen on the Veteran, are due to his military service; these entail lumbar spine and cervical spine degeneration, along with cervical foraminal stenosis, and right upper extremity radiculopathy.  

It is not in dispute that the Veteran has a lumbar spine disability.  Furthermore, it is not in dispute that during his active duty service he engaged in activities that impacted on his back.  Finally, competent medical evidence relates his current lumbar spine disability to his activities in service; in his two statements, Dr. Steichen opined that the Veteran's duties of loading heavy pallets of cargo onto aircraft, in addition to wearing heavy body armor and helmets and carrying weapons, caused degeneration of the spine, and he opined that it is most likely that the Veteran's lumbar spine degeneration is due to his military service.  

Considering all of the medical opinions of record, the Board notes that the VA providers did not address all of the Veteran's contentions or cite to an accurate factual history.  The April 2012 and December 2013 VA examiners did not address the Veteran's allegations regarding the impact of his specific duties of building cargo pallets and loading aircraft, or the heavy body armor he wore throughout his deployment to Afghanistan, on his back pain.  The September 2014 VA reviewing examiner cited to inaccurate factual history in stating that the Veteran was not treated for back pain during active duty; as noted above, the Veteran complained of a back ache of 3 to 4 weeks duration in April 2011, which was during his last tour of active duty service.  While Dr. Steichen refers to 26 years of "wear and tear," the Veteran had approximately 8 years of active duty service and approximately 16 years of inactive duty service.  However, the Board does not find this discrepancy to decrease the probative value of his opinion as it is clear from his statements that it is his opinion that the Veteran's duties while in service caused his current low back condition. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that it is shown that the Veteran has a lumbar spine disability that began in service and has persisted since.  The requirements for establishing service connection are met; service connection for a lumbar spine disability is warranted.  

Cervical spine disability

As a preliminary matter, the Board notes that the Veteran previously filed a service connection claim for in May 1992.  According to the Veteran, he sustained a neck injury in 1991, during his first period of active duty service.  The Veteran's claim was denied in a rating decision dated November 1992 on the grounds that the available STRs did not reveal any neck complaints or treatment while in service. 

The Veteran filed the current claim in February 2012, asserting that he has a current cervical spine disability that was incurred at the same time as his service-connected right shoulder disability, in March 2011.  The United States Court of Appeals for Veterans Claims (Court) has found in the past that a new claim is generated where the Veteran claims that an injury occurred in different periods of service.  Mercado-Martinez v. West, supra; see also Boggs v. Peake, supra.  Here, the Board finds the Veteran's current claim to be a separate and distinct claim from the May 1992 claim.

On August 1992 VA examination, the Veteran reported that he sustained a neck injury in 1991; he was treated symptomatically and now had occasional neck problems.  X-rays showed straightening of the cervical lordotic curve and a focal tiny marginal osteophyte body of C6 anteriorly.  The diagnosis was chronic cervical strain mild.

On April 2012 VA examination, the Veteran reported that he injured his neck in February 2011 after diving for cover from a rocket; he reported that he was evaluated and given ibuprofen, and no diagnostic studies were performed.  He reported that the neck pain had lessened a bit but whenever he looked up, he had numbness in the right index finger.  There were no true radicular complaints into the upper extremities but he reported numbness in the right index finger as well as paresthesias in the right arm from the elbow down to the hand, but he was not sure if this was due to his right rotator cuff surgery.  He reported weakness of the right upper extremity but attributed this to the rotator cuff repair.  X-ray results showed no acute fracture or dislocation of the cervical spine from C1 to C7-T1; straightening of the normal cervical lordosis could be seen in muscular spasm; and the vertebral body, intervertebral disc height, and vertebral soft tissues were normal.  Following a physical examination, the examiner was unable to render a definitive diagnosis in regards to the neck condition since the STRs were not available for review.  Based on examination, there was no evidence of a pathologic cervical spine condition and there was no objective evidence of radiculopathy of the right upper extremity.  The examiner opined that X-ray findings suggested the presence of spasm but these findings were not consistent with clinical examination; the Veteran had full, normal, active range of motion without evidence of guarding or muscle spasms.  In an August 2012 addendum opinion, the April 2012 VA examiner stated that her opinions had not changed: there was no pathologic diagnosis of the cervical spine and there was no objective evidence of cervical radiculopathy.  

On December 2013 VA examination, the examiner noted that an MRI of the cervical spine showed uncinate hypertrophy, paracentral disc bulge and osteophyte complex.  The diagnosis was degenerative joint disease of the cervical spine.  The examiner found there was no objective evidence of cervical radiculopathy.  

In an August 2014 statement, Dr. Steichen stated that the Veteran has cervical pain which by an MRI shows multilevel foraminal stenosis, a bulging disk and an area of osteophytic changes.  

In a June 2015 statement, Dr. Steichen stated that the Veteran has had 26 years of loading cargo planes, building pallets of cargo, and loading bags on thousands of aircraft, noting that the pallets weigh up to 10,000 pounds.  Dr. Steichen opined that this repetitive motion has put "wear and tear" on the Veteran's shoulders, neck, and back; he further opined that wearing body armor, Kevlar helmets, and carrying weapons have had a prolonged compression on the Veteran's spine, due to the axial force.  Dr. Steichen noted that biomechanical studies show that static loading to the spine can cause degeneration of the spine and neck over time.  He opined that it is most likely that these conditions, as seen on the Veteran, are due to his military service; these entail lumbar spine and cervical spine degeneration, along with cervical foraminal stenosis, and right upper extremity radiculopathy.   

It is not in dispute that the Veteran has a cervical spine disability.  Furthermore, it is not in dispute that during his active duty service he engaged in activities that impacted on his neck.  Finally, competent medical evidence relates his current cervical spine disability to his activities in service; in his two statements, Dr. Steichen opined that the Veteran's duties in service, in addition to wearing heavy body armor and helmets and carrying weapons, caused degeneration of the spine, and he opined that it is most likely that the Veteran's cervical spine degeneration and cervical foraminal stenosis are due to his military service.  

Considering all of the medical opinions of record, the Board notes that the only other etiological opinion regarding the claim for cervical spine disability was on April 2012 VA examination, when the examiner opined that there was no evidence of a pathologic cervical spine condition despite X-ray findings to the contrary.  [The December 2013 VA examiner did not opine regarding the etiology of the diagnosed degenerative joint disease of the cervical spine.]  While Dr. Steichen refers to 26 years of "wear and tear," the Veteran had approximately 8 years of active duty service and approximately 16 years of inactive duty service.  However, the Board does not find this discrepancy to decrease the probative value of his opinion as it is clear from his statements that it is his opinion that the Veteran's duties while in service caused his current cervical spine condition. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that it is shown that the Veteran has a cervical spine disability that was caused by the Veteran's military service.  The requirements for establishing service connection are met; service connection for a cervical spine disability is warranted.  
 
Left shoulder disability

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Veteran claims, in essence, that he suffers from a left shoulder disability which is secondary to his service-connected right shoulder disability; he contends that he overused the left shoulder following right shoulder surgical repair. He is service connected for right shoulder rotator cuff injury. 

On April 2012 VA examination, the Veteran reported that he injured his shoulders in February 2011 when he dove for cover from a rocket; he had not had any diagnostic studies performed of the left shoulder and it had not been evaluated.  The examiner was unable to render an opinion regarding the left shoulder because the STRs were not available.  Based on the current examination, the examiner opined that there was no objective evidence of a pathologic left shoulder condition.  X-rays revealed degenerative changes at the acromioclavicular joint, but the examiner opined that these findings were not consistent with clinic examination, as the Veteran had no pain at the acromioclavicular joint and X-ray findings did not document impingement.  In an August 2012 addendum opinion, the April 2012 VA examiner stated that her opinions had not changed: there was no pathologic diagnosis of the left shoulder, and the STRs do not document evaluation or treatment for an ongoing left shoulder condition.  

On December 2013 VA examination, the examiner noted that the STRs do not document evaluation or treatment for an ongoing left shoulder condition.  Left shoulder X-rays showed degenerative joint disease; the diagnosis was degenerative changes of the acromioclavicular joint.  The examiner opined that the left shoulder disability is less likely than secondary to or aggravated by the right shoulder rotator cuff injury.

On June 2014 treatment, the Veteran complained of left shoulder pain that initially started about 3 years earlier, with no obvious precipitating injury.  He reported that the left shoulder felt exactly similar to how his right shoulder felt when the rotator cuff was torn.

In an August 2014 statement, Dr. Steichen stated that the Veteran has left shoulder pain which has been due to overuse, noting that he had surgery for a torn rotator cuff on the right shoulder.  

On September 2014 VA records review and medical opinion, the reviewing examiner opined that the Veteran's left shoulder disability is less likely than not (less than 50% probability) proximately due to or the result of his service-connected right shoulder disability.  The examiner stated that degenerative joint disease of the acromioclavicular joint is the most common degenerative change of any joint.  The examiner noted that the Veteran is right handed and works as a Federal Express employee, though his job position is unknown.  The examiner opined that individuals who lose the entire function of an upper extremity, for example, don't proceed to develop degenerative arthritis or tendinopathy in the joints of the contralateral arm, despite the fact of having to perform all functions with the remaining extremity.  The examiner opined that the Veteran has no evidence of chronic overuse of the left shoulder due to the right shoulder disability.  The examiner opined therefore that it is more likely than not that the degenerative change is age related and not caused by, or the result of, or chronically aggravated by his service-connected right arm condition.

At the Board hearing, the Veteran testified that after he injured his right shoulder in March 2011 in a dive to the ground, he could not use his right arm and had to use his left arm for everything and to do his job.  He testified that when he was stationed in Afghanistan, he had to wear body armor whenever he left his office, causing him to feel pain on his shoulders whenever he wore it; he only took the armor off when he returned to his barracks.

In a June 2015 statement, Dr. Steichen stated that the Veteran has had 26 years of loading cargo planes, building pallets of cargo, and loading bags on thousands of aircraft, noting that the pallets weigh up to 10,000 pounds.  Dr. Steichen opined that this repetitive motion has put "wear and tear" on the Veteran's shoulders, neck, and back; he further opined that wearing body armor, Kevlar helmets, and carrying weapons have had a prolonged compression on the Veteran's spine, due to the axial force.  Dr. Steichen noted that biomechanical studies show that static loading to the spine can cause degeneration of the spine and neck over time.  He opined that it is most likely that these conditions, as seen on the Veteran, are due to his military service; these entail lumbar spine and cervical spine degeneration, along with cervical foraminal stenosis, and right upper extremity radiculopathy.  Dr. Steichen opined that the condition in the Veteran's left shoulder is due to compensation from his right shoulder's torn rotator cuff, which he tore in a line of duty injury in March 2011.

It is not in dispute that the Veteran has a left shoulder disability.  Furthermore, competent medical evidence relates his current left shoulder disability to his service-connected postoperative right shoulder disability; in his two statements, Dr. Steichen opined that the Veteran's left shoulder disability is due to compensation and overuse pursuant to surgery for a right shoulder torn rotator cuff, in addition to the repetitive motions involved in his duties in service.    

Considering all of the medical opinions of record, the Board notes that the VA providers did not address all of the Veteran's contentions or cite to an accurate factual history.  The April 2012 VA examiner opined that there was no objective evidence of a pathologic left shoulder condition despite X-ray findings to the contrary.  The December 2013 VA examiner opined that the left shoulder disability is less likely secondary to the right shoulder rotator cuff injury but did not offer adequate rationale.  The September 2014 VA examiner did not address the Veteran's allegations regarding the biomechanical impact of his specific duties of his service on his shoulders, as Dr. Steichen did.  While Dr. Steichen refers to 26 years of "wear and tear," the Veteran had approximately 8 years of active duty service and approximately 16 years of inactive duty service.  However, the Board does not find this discrepancy to decrease the probative value of his opinion, as it is clear from his statements that it is his opinion that the Veteran's service-connected right shoulder disability caused his left shoulder disability. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that it is shown that the Veteran has a left shoulder disability that was caused or aggravated by his service-connected right shoulder disability.  The requirements for establishing service connection are met; service connection for a left shoulder disability is warranted.   

Right upper extremity radiculopathy

The Veteran claims, in essence, that he suffers from right upper extremity radiculopathy which is secondary to his service-connected right shoulder disability and/or his cervical spine disability, for which service connection is being granted herein.  

On April 2012 VA examination, the Veteran reported that whenever he looked up, he had numbness in the right index finger.  There were no true radicular complaints into the upper extremities but he reported numbness in the right index finger as well as paresthesias in the right arm from the elbow down to the hand, but he was not sure if this was due to his right rotator cuff surgery.  He reported weakness of the right upper extremity but attributed this to the rotator cuff repair.  Following a physical examination, there was no objective evidence of radiculopathy of the right upper extremity.  In an August 2012 addendum opinion, the April 2012 VA examiner stated that her opinions had not changed:  there was no objective evidence of cervical radiculopathy.  

On December 2013 VA examination, the Veteran reported that he dove during a rocket attack in 2011 in Afghanistan and began having pain in the neck, back, and both shoulders, and his right hand symptoms began within one week thereafter.  He reported that his right hand symptoms persisted after undergoing right shoulder surgery in August 2011.  He reported moderate numbness and tingling starting in the right wrist and going to all fingers of the right hand.  Following a physical examination, the examiner opined that the Veteran does not have a peripheral nerve condition or peripheral neuropathy.  The examiner noted that X-rays showed mild degenerative joint disease of the right shoulder, and cervical spine X-ray and MRI results were essentially unremarkable.  The examiner found there was no objective evidence of cervical radiculopathy.  The examiner stated that there is no diagnosis for a right hand nerve condition, and no opinion can be given because there is no diagnosis.  

In an August 2014 statement, Dr. Steichen stated that the Veteran has cervical pain which by an MRI shows multilevel foraminal stenosis, a bulging disk and an area of osteophytic changes.  He opined that the Veteran's upper extremity radiculopathy is most likely the result of his cervical foraminal stenosis.

At the Board hearing, the Veteran testified that his right hand numbness and tingling began in March 2011, when he dove to the ground during a rocket attack and injured his right shoulder.

In a June 2015 statement, Dr. Steichen stated that the Veteran has had 26 years of loading cargo planes, building pallets of cargo, and loading bags on thousands of aircraft, noting that the pallets weigh up to 10,000 pounds.  Dr. Steichen opined that this repetitive motion has put "wear and tear" on the Veteran's shoulders, neck, and back; he further opined that wearing body armor, Kevlar helmets, and carrying weapons have had a prolonged compression on the Veteran's spine, due to the axial force.  Dr. Steichen noted that biomechanical studies show that static loading to the spine can cause degeneration of the spine and neck over time.  He opined that it is most likely that these conditions, as seen on the Veteran, are due to his military service; these entail lumbar spine and cervical spine degeneration, along with cervical foraminal stenosis, and right upper extremity radiculopathy.  

The Veteran has consistently reported neurological symptoms of the right upper extremity associated with his cervical spine disability.  Furthermore, competent medical evidence relates his current right upper extremity radiculopathy to his cervical spine disability; in his two statements, Dr. Steichen opined that the Veteran's upper extremity radiculopathy is most likely the result of his cervical foraminal stenosis and that his right upper extremity radiculopathy is most likely due to his military service.  While Dr. Steichen refers to 26 years of "wear and tear," the Veteran had approximately 8 years of active duty service and approximately 16 years of inactive duty service.  However, the Board does not find this discrepancy to decrease the probative value of his opinion, as it is clear from his statements that it is his opinion that the Veteran's duties while in service caused his cervical spine disability which led to his current right upper extremity radiculopathy. 

Considering all of the medical opinions of record, the Board notes that the VA examiners did not opine regarding the etiology of the right upper extremity radiculopathy.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it is shown that the Veteran has a right upper extremity radiculopathy that was caused by his military service and his [now-] service-connected cervical spine disability.  The requirements for establishing service connection are met; service connection for a right upper extremity radiculopathy is warranted.



ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for degenerative disc disease of the cervical spine is granted.

Service connection for degenerative joint disease of the left shoulder is granted.

Service connection for right upper extremity radiculopathy is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


